Citation Nr: 1811453	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  05-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for post-operative left scrotal exploration for orchialgia.

2.  Entitlement to an initial rating in excess of 20 percent for subluxation of the sacroiliac joint with degenerative discogenic changes (lumbar spine disability). 

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU) for the period prior to August 1, 2011.

5.  Entitlement to a TDIU for the period since August 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1974 to December 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The matters were previously remanded by the Board in August 2007, February 2011, July 2015 and October 2016. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Throughout the appeal, the Veteran's unemployability has been raised.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending claim.

Notably, the Veteran is in receipt of a 100 percent schedular rating for an acquired psychiatric disorder effective August 1, 2011.  However, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C. §1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114 (s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Thus, the TDIU claim as to the period on and after August 1, 2011, has been listed on the title page and will be addressed herein.


FINDINGS OF FACT

1.  The Veteran's post-operative left scrotal exploration for orchialgia disability does not more nearly approximate recurrent symptomatic infection requiring frequent hospitalization, that is, greater than two times per year, and/or requiring continuous intensive management.

2.  The Veteran's lumbar spine disability is manifested by no more than moderate limitation of motion including any loss of range of flexion and extension motion due to pain, without evidence of incapacitating episodes due to the low back disability.

3.  The Veteran's radiculopathy of the left lower extremity is manifested by symptoms consistent with mild incomplete paralysis of the sciatic nerve.

4.  For the period from May 3, 2003 to August 1, 2011, the Veteran's service-connected disabilities are not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment.

5.  For the period from August 1, 2011, the Veteran has a total rating for an acquired psychiatric disorder, and does not allege, nor does the record show, that his remaining service-connected disabilities (low back, left scrotal, left lower extremity, left knee and left ring finger scar disabilities) render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for post-operative left scrotal exploration for orchialgia have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.951, 4.115a, 4.115b Diagnostic Code 7599-7525 (2017).

2.  The criteria for an evaluation in excess of 20 percent for chronic mechanical low back pain with sciatica are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 and 5295 (effective prior to September 26, 2003), 5293 (effective prior to September 23, 2002), and the General Rating Formula for Disease and Injuries to the Spine Diagnostic Codes 5235 to 5243 (2017).

3.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Codes 8520, 8521 (2017).

4.  The criteria for TDIU for the period prior to August 1, 2011 have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).

5.  The appeal as to the issue of entitlement to a TDIU from August 1, 2011, is dismissed as moot.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by an August 2011 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Notably, in the October 2016 remand, the Board instructed the AOJ, in pertinent part, to obtain copies of all administrative decisions and underlying records from the California Department of Health and Human Services.

In a November 2016 letter, the AOJ asked the Veteran to submit completed Authorization and Consent to Release Information forms for treatment records from the California Department of Health and Human Services.  To date, no response from the Veteran has been received.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406   (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).


I.  Higher Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of left scrotal, lumbar spine and left lower radiculopathy disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

A.  Left Scrotal Disability

The Veteran filed a claim for increased rating for his post-operative left scrotal exploration for orchialgia disability that was received by VA in March 2003.  

The service-connected post-operative left scrotal exploration for orchialgia disability is rated 10 percent disabling under Diagnostic Code 7599-7525.  38 C.F.R. § 4.115b. In this instance, the hyphenated diagnostic code indicates that the Veteran's left scrotal disability, an unlisted disability for which specific rating criteria do not exist, is rated by analogy under Diagnostic Code7525, regarding chronic epididymo-orchitis.  See 38 C.F.R. § 4.20  (providing that, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous). 

Pursuant to Diagnostic Code 7525, chronic epididymo-orchitis is to be rated under the rating criteria for a urinary tract infection.  See id.; see also 38 C.F.R. § 4.115a.

Under the relevant criteria, a 10 percent disability rating is warranted for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent disability rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Finally, poor renal function is to be rated under the relevant rating criteria for renal dysfunction.  38 C.F.R. 
 § 4.115a.
 
Factual Background and Analysis

The Veteran underwent a VA examination in May 2003.  The Veteran reported experiencing symptoms of throbbing pain in his left scrotum due to a high riding testicle for which he underwent surgery.  The pain was an 8/10 on the pain scale and happened from once a day to once a week.  The pain usually lasted for 10 minutes to 30 minutes and was relieved with sitting.  He had no urinary tract symptoms in terms of frequency, incontinence and infections or stone disease.  He had not been hospitalized for urinary tract disease since his surgery and had not been treated for malignancy.  He needed no catheterization, dilation, drainage, diet therapy or other medication.  He was prescribed Vicodin for his back disability and was sometimes used the Vicodin when his groin was very painful.  He had not undergone any invasive or noninvasive procedures.  Examination revealed a mild degree of tenderness in the left epididymis and the left testicle was slightly higher than the right testicle.

The Veteran underwent a VA examination in September 2004.  The Veteran denied any history of urinary tract problems.  He had transient and sporadic pain near his scar site which was short lived as he was taking Vicodin regularly for lower back problems.  He denied any urinary tract problems, incontinence, urinary urgency or frequency.  The genitourinary examination demonstrated a well-healed 5cm scar secondary to left testicular surgery.  His left testicle was slightly higher and smaller than his right testicle but within normal limits in terms of size.  The diagnosis was status post left testicular surgery for high riding left testis with good surgical result and transient sporadic pain which he attributed to the scar.

The Veteran underwent a VA examination in September 2011.  The Veteran reported episodic mild left testicular pain.  His civilian work as a businessman had not been limited by the left testicular condition nor had his activities of daily living at home been limited.  He noted that he had never had any urinary tract infection nor had he had any urinary tract infection that required drainage or hospitalization.  On examination he was in no acute distress.  The diagnosis was left scrotal cremasteric muscle hypertrophy post-surgical treatment.  This condition did not limit the Veteran's work nor otherwise limit his social obligations as the severity of the condition was very low.  

The Veteran underwent a VA examination in June 2016.  The examiner noted that the Veteran had a diagnosis of orchialgia, left status post scrotal exploration.  The Veteran's treatment plan did not include taking continuous medication for his condition.  He did not have an orchiectomy, there was no renal dysfunction and there was no voiding dysfunction.  The Veteran did have erectile dysfunction of an unknown etiology and was not attributable to his service-connected disability.  The Veteran's left scrotal disability did not impact his ability to work.

Following a review of the evidence and the Veteran's contentions, the Board finds that symptomatology and findings associated with the Veteran's post-operative left scrotal exploration for orchialgia disability do not warrant a disability rating in excess of 10 percent.  

Multiple VA examination reports and other clinical evidence do not show, and neither the Veteran nor his representative have alleged, recurrent symptomatic infection requiring drainage or frequent hospitalizations and/or continuous intensive management. 

There is also no evidence of voiding dysfunction or recurrent symptomatic urinary tract infection.  Therefore, the Board finds that the evidence does not support a rating in excess of 10 percent for his post-operative left scrotal exploration for orchialgia disability.  38 C.F.R. § 4.115b, 7525.

Additionally, the Veteran has not been diagnosed with a neoplasm, renal dysfunction, renal stones, renal tubular disorder or a voiding disorder that would allow a compensable or higher rating under Diagnostic Codes 7508, 7509, 7529, or 7532.  The clinical evidence does not otherwise suggest, and neither the Veteran nor his representative have contended, that he suffers from a specific diagnosed voiding dysfunction that is the result of his service-connected post-operative left scrotal exploration for orchialgia.  Moreover, this disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

Accordingly, as the preponderance of the evidence is against the claim for a rating in excess of 10 percent for service-connected post-operative left scrotal exploration for orchialgia disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Lumbar Spine and Radiculopathy

Factual Background 

The Veteran underwent a VA examination in May 2003.  The Veteran presented with complaints of low back pain.  Forward flexion was from 0 to 60 degrees.  Extension and bilateral lateral flexion was from 0 to 20 degrees.  When he flexed to the left, there was pain at the left sacroiliac area.  Reflexes and motor strength were normal.  There was evidence of degenerative changes involving the L4-5 intervertebral disc space and there was a suggestion of lumbar radiculopathy.  He appeared to have very definite functional impairment related to any activities involving repeated bending, heavy lifting, twisting of the low back, running or jumping.  Such impairment was the basis of pain in the low back.  There was no indication of instability or incoordination.  Fatigability and weakness would appear to be secondary factors of the low back disability.

The Veteran underwent a VA examination in September 2004.  The Veteran reported having constant pain in the left lower back area.  He took 2 Vicodin tablets every 6 hours for his back pain.  He also ambulated with the aid of a cane in his right hand.  He also had almost constant radicular pain down the posterior aspect of the left lower extremity to the medial aspect of the foot.  His work in the fishing industry was rather significantly impaired as he was no longer able to do any bending or heavy lifting.  He was basically doing administrative work presently.  He was noted to be walking with an antalgic gait and limp.  He had found that any repetitive activity such as bending or lifting was definitely associated with increased pain.  He experienced flare-ups or increased pain on an almost daily basis in association with his limited physical activities that especially required the walking up and down of stairs.  During the past 12 months, he had 2 episodes where his left hip (left low back etc.) had locked up and had caused temporary incapacity of perhaps 1 to 2 days on each occasion.  On examination, there was no swelling or deformity of the lumbar spine but there was definite tenderness.  He had aggravation of his pain in association with extension of 20 degrees of lateral flexion bilaterally and demonstrated 0 degrees of lateral rotation with associated pain bilaterally.  Forward flexion was somewhat limited to 60 degrees in association with the pain in his left low back area.  Deep tendon reflexes were slightly asymmetric.  Motor power in the lower extremities was normal.  The sensory and motor evaluations of the lower extremities were within normal limits.  He had pain in the low back area but no definite spasm or weakness was found.  There was tenderness in the left low back area.  The diagnosis was changes of the lumbar spine with possible discogenic changes at the L5-L5 level.  The examiner noted that the Veteran appeared to have a significant disability related to these various degenerative changes.  He had functional impairment in association with activities involving any bending, heavy lifting, twisting of the low back and simple walking up and down stairs.  His impairment was on the basis of degenerative changes involving the lumbar spine and pelvis with no indication of instability or incoordination at this time.  Pain was a major factor.  The weakness was not a particular problem but fatigability in association with the low back pain would be a secondary issue.  Any repetitive activities involving the back were clearly associated with increased impairment largely on the basis of his described pain.

The Veteran underwent a VA examination in September 2011.  The Veteran reported experiencing pain that was a 9/10 on the pain scale and went down his left leg.  He also described being on bedrest in March 2011 but could not remember the name of the doctors who prescribed the bedrest.  He complained of flare-ups daily which were precipitated by prolonged standing and sitting of more than 1/2 hours.  He would take medication to help relieve the flare-ups.  The pain was associated with stiffness, fatigue, spasms, weakness and decreased motion.  He denied any numbness, paresthesia, urinary or bladder complaints or erectile dysfunction.  He denied the use of a crutch or back brace.  He could walk 1/4 mile or less.  His pain interfered with heavy lifting and prolonged standing or walking.  On examination, he had a slow gait and there was tenderness to palpation on the left sacroiliac region.  Forward flexion was from 0 to 70 degrees with pain beyond 70 degrees.  Extension was from 0 to 5 degrees.  Left and right lateral flexion was from 0 to 25 degrees and left and right lateral rotation was from 0 to 10 degrees.  Repetitive motion showed some increased pain but no weakness, no fatigability and no additional limitation of function secondary to repetitive range of motion.  The motor examination showed symmetric strength and the sensory and reflex examinations were normal.  X-rays showed mild degenerative changes of the lumbar spine without acute osseous abnormality.  There was fusion of the symphysis pubis and left sacroiliac joint.  The examiner noted that the Veteran had mild to moderate to severe functional limitations with activities of daily living, especially during flare-ups.  He also would have difficulty working in a strenuous type of occupation secondary to both his orthopedic and nonorthopedic conditions.

The Veteran underwent a VA examination in August 2015.  The examiner noted that the Veteran had a diagnosis of degenerative arthritis of the spine and segmental instability.  The Veteran did not report flare-ups of his back and did not report having any functional loss or functional impairment of his spine.  Flexion was from 0 to 90 degrees.  Extension was from 0 to 20 degrees.  Right and left lateral flexion was from 0 to 20 degrees.  Right and left lateral rotation was from 0 to 30 degrees.  The abnormal range of motion did not contribute to functional loss.  Pain was noted on the examination but it did not result in functional loss.  There was no evidence of pain with weight bearing.  There was evidence of localized tenderness on the sacroiliac joint on the left.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after 3 repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  He had muscle spasm and tenderness but they did not result in abnormal gait or abnormal spinal contour.  There was interference with sitting.  Muscle strength testing was normal and there was no muscle atrophy.  Reflexes were normal.  The sensory examination was normal.  The Veteran had radiculopathy as he had mild intermittent pain and mild paresthesias and/or dysesthesias in the left lower extremity.  The examiner indicated that the Veteran had mild involvement of the sciatic nerve.  There was no involvement of the popliteal nerve.  The Veteran did not have intervertebral disc syndrome of the lumbar spine.  The Veteran's low back and radiculopathy disabilities did not impact his ability to work.

i. Lumbar Spine

The September 2003 decision granted service connection for a lumbar spine disability at an initial 20 percent disability rating, effective March 31, 2003 under Diagnostic Codes 5242-5236.

During the pendency of the Veteran's appeal the regulations pertaining to the evaluation of spinal disabilities have twice been amended.  See 67 Fed. Reg. 54345 -54349 (Aug. 22, 2002) (effective September 23, 2002); and 68 Fed. Reg. 51454 - 51456 (Aug. 27, 2003) (effective September 26, 2003).  Where a law or regulation changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule established by 38 U.S.C.A. § 5110 (g), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  Where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13   (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 40 percent rating for severe limitation of motion, a 20 percent rating for moderate limitation of motion, and a 10 percent rating for a slight limitation of motion.  38 C.F.R. §4.71a, Diagnostic Code 5292.  Ankylosis of the lumbar spine warrants a 40 percent evaluation if it is favorable or a 50 percent evaluation if it is unfavorable.  38 C.F.R. §4.71a, Diagnostic Code 5289.

Also, under the criteria in effect prior to September 26, 2003, severe lumbosacral strain is rated 40 percent disabling where there is listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent rating is warranted for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent rating is warranted for a lumbosacral strain with characteristic pain on motion.  A noncompensable rating is warranted for slight subjective symptoms.  38 C.F.R. §4.71a, Diagnostic Code 5295.

Under the criteria in effect prior to the September 23, 2002 revision, a 60 percent evaluation is warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy (that is, with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseases disc) and little intermittent relief.  A 40 percent evaluation is warranted for severe IVDS with recurring attacks with intermittent relief.  A moderate IVDS warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The September 2002 amendments did not change the criteria under Diagnostic Code 5292 or 5295.

Effective September 26, 2003, the schedule for rating spine disabilities was changed again to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 



Analysis

Upon review of all relevant evidence of record, the Board finds that the disability picture associated with the Veteran's low back disability does not meet or more nearly approximate the criteria for an evaluation greater than 20 percent.  Specifically, there is no evidence that flexion of the Veteran's thoracolumbar spine was ever limited to 30 degrees or less or that the Veteran ever demonstrated ankylosis of any portion of his spine.

The Board notes that while there has been some evidence of muscle spasm, pain and tenderness, such symptomatology is contemplated in the 20 percent rating.  There has been no showing of unilateral loss of lateral spine motion in the standing position, severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, abnormal mobility on forced motion, or loss of strength.  There was also no evidence of muscle atrophy.  Without such pathology, a disability evaluation greater than 20 percent is not warranted under the old or new criteria.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to September 26, 2003) and Diagnostic Codes 5237, 5243 (effective on September 26, 2003). 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  While the May 2003 and September 2004 VA examiners noted that the Veteran had somewhat limited forward flexion associated with pain in his left low back area, this limitation to flexion from 0 to 60 degrees would still only warrant a 20 percent rating.  The September 2011 VA examiner also noted some increased pain with repetitive motion but no weakness, no fatigability and no additional limitation of function secondary to repetitive range of motion while the flexion from 0 to 70 degrees again would still only warrant a 20 percent rating.  Additionally, the August 2015 VA examiner specifically noted that while pain was noted on examination it did not result in functional loss and the range of motion itself did not contribute to functional loss.  

The Board also notes that the September 2004 and September 2011 VA examiners noted that the Veteran reported having flare-ups of back pain as he had mild to moderate to severe functional limitations with activities of daily living, especially during flare-ups.  

While the September 2004 and September 2011 VA examiners did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, such is understandable.  Notably, while the September 2011 VA examiner did not provide range of motion estimates in degrees regarding flare-ups, the examiner noted that repetitive motion testing showed some increased pain but no weakness, no fatigability and no additional limitation of function secondary to repetitive range of motion.  

Significantly, on the Veteran's most recent VA examination in August 2015, the VA examiner also indicated that the Veteran did not report flare-ups of his back and did not report having any functional loss or functional impairment of his spine.  

The Board also notes that during the Veteran's reported flare-ups there is no indication that the Veteran contacted his healthcare provider.  Thus, the Veteran's flare-ups were relatively infrequent and fairly short in duration based on the reported frequency and duration of such episodes on VA examinations in September 2004 and September 2011.

In addition to testing, the Veteran had been asked to describe functional loss and impairment in various situations and he had not identified that he has loss of motion to the degree required for a higher rating in excess of 20 percent.

The Board again acknowledges that the Veteran had pain, weakened movement and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated by the VA examinations.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for an evaluation in excess of 20 percent.

The Board notes that there is no evidence of muscle atrophy or guarding and the most recent VA examination in August 2015 revealed that the Veteran did not report having any functional loss or functional impairment of his spine.  Additionally, the examination noted that the Veteran's abnormal range of motion or pain did not contribute to functional loss and he was able to perform repetitive use testing and there was no additional loss of function or range of motion after 3 repetitions as pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 40 percent or greater rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point.

Therefore, even with the reports of flare-ups, the Board finds that the overall impairment resulting from his back disability would still more closely approximate no more than a 20 percent rating.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain and tenderness, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of an increased disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2017).  

Consideration has also been given as to whether a higher disability evaluation could be assigned under Diagnostic Codes 5293 or 5243, for intervertebral disc syndrome.  Under the old provisions of Diagnostic Code 5293 (intervertebral disc syndrome), (in effect prior to September 22, 2002,) a 60 percent evaluation is warranted when the disorder is pronounced with little intermittent relief, there is sciatic neuropathy with characteristic pain and demonstrable muscle spasm, and there are neurologic findings, such as absent ankle jerk, appropriate to the site of the diseased disc; a 40 percent evaluation is warranted when the disorder is severe and there is only intermittent relief from recurring attacks; a 20 percent evaluation is warranted when the disorder is moderate with recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board notes that the Veteran has consistently complained of neurological symptoms as he presented with complaints of low back pain radiating to the lower back area.  However, the Board also notes the Veteran is in receipt of an initial 10 percent rating for his left lower extremity radiculopathy which is addressed below.

Regarding the new criteria, the provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected lumbar spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). 

While the September 2004 VA examiner indicated that the Veteran reported that during the past 12 months he had 2 episodes where he had temporary incapacity of perhaps 1 to 2 days on each occasion and the September 2011 VA examiner noted that the Veteran described being on bedrest in March 2011, the August 2015 VA examiner specifically noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine and that there were no incapacitating episodes of spine disease.  As noted above, an increased 40 percent rating required incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Therefore, a rating in excess of 20 percent based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a lumbar disc disease disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

ii.  Radiculopathy

The September 2003 decision granted service connection for radiculopathy of the left lower extremity at an initial 10 percent disability rating, effective March 31, 2003 under Diagnostic Codes 8521.

Pursuant to Diagnostic Code 8521, a 10 percent disability is warranted for mild incomplete paralysis of the external popliteal nerve.  A 20 percent disability rating is warranted for moderate incomplete paralysis of the external popliteal nerve.  A 30 percent disability rating is warranted for severe incomplete paralysis of the external popliteal nerve.  A 40 percent disability rating is warranted for complete paralysis of the external popliteal nerve, manifested by symptoms of foot drop and slight drop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened abduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Analysis

Based on the evidence, the Board does not find that the Veteran is entitled to an initial evaluation in excess of the current 10 percent disability rating for his left lower extremity radiculopathy symptoms as there is no indication that incomplete paralysis is more than mild to warrant an initial disability rating in excess of 10 percent.  

As demonstrated by the August 2015 VA examination, the Veteran had mild intermittent pain and mild paresthesias and/or dysesthesias in the left lower extremity.  

However, there is no evidence of muscle loss or atrophy.  Thus, while the Veteran reported radicular numbness and there is objective evidence of sensory loss in part of the left lower extremity, there is no evidence of atrophy, or loss of muscle tone.  Additionally, the August 2015 VA examiner specifically determined that the Veteran had mild incomplete paralysis of the sciatic nerve.

In short, the evidence of record does not support a rating of 20 percent for moderate symptoms under Diagnostic Codes 8520 and 8521, as the medical evidence as a whole supports a disability picture consistent with no more than mild incomplete paralysis of the left sciatic nerve. 

While the Veteran is competent to describe the radiating symptoms, the medical evidence of record demonstrates that manifestations of the Veteran's service-connected radiculopathy of the left lower extremity are wholly sensory and are mild in degree. 

In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than mild incomplete paralysis of the sciatic nerve of the left lower extremity contemplated by the current initial 10 percent evaluation assigned for the radiculopathy of the left lower extremity.


II.  TDIU

Laws and Regulations

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2017).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

Period Prior to August 1, 2011

For the period prior to August 1, 2011, the Veteran was service-connected for a low back disability at a 20 percent disability rating (effective March 23, 2003); for a left scrotal disability at a 10 disability rating (effective March 23, 2003), for a left lower extremity radiculopathy disability at a 10 percent disability rating (effective March 23, 2003), for a left knee disability at a noncompensable rating (effective March 23, 2003) and a right ring finger scar at a noncompensable rating (effective March 23, 2003).  As a result, for the period prior to August 1, 2011, the Veteran had a combined 60 percent disability rating, effective March 23, 2003.

Accordingly, for the period prior to August 1, 2011, the Veteran's combined disability rating of 60 percent does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

On review of the record, the Board finds that for the period prior to August 1, 2011, the Veteran was not unemployable by reason of his service-connected disabilities and that referral to the Director, Compensation and Pension Services, for extra-schedular consideration is thus not warranted.  

The record demonstrates that the Veteran was formerly employed in the fishing industry.  It therefore appears that his prior work experience involved mostly manual labor, and not sedentary work.  That alone, however, does not necessarily mean that the Veteran is not able to secure or follow a substantially gainful sedentary occupation.

While the Board is sympathetic for the restrictions that encompassed his service-connected disabilities for the period prior to August 1, 2011, the evidence clearly demonstrates that the Veteran's service-connected disabilities did not preclude all forms of employment.  Specifically, the September 2004 VA spine examination noted that while the Veteran's work in the fishing industry was rather significantly impaired as he was no longer able to do any bending or heavy lifting, he was presently doing administrative work.  


The statements of the Veteran as to his employability as a result of his service connected disabilities have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the evidence of record for this time period.

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment for the period before August 1, 2011.  

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU at any time prior to August 1, 2011, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not required. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Period Since August 1, 2011

As noted above, pursuant to Rice v. Shinseki, 22 Vet. App. 44 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  However, the claim of entitlement to a TDIU has been rendered moot by the award of a 100 percent schedular evaluation for an acquired psychiatric disability since August, 2011.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In the case at hand, there is no allegation or evidence that TDIU may be awarded independently of the Veteran's acquired psychiatric disorder.  The Veteran, in addition to being service-connected for an acquired psychiatric disorder at a 100 percent evaluation, effective August 1, 2011, is also service-connected for a low back disability at a 20 percent disability rating, a left scrotal disability at a 10 disability rating, a left lower extremity radiculopathy disability at a 10 percent disability rating, a left knee instability disability at a 10 percent rating, a left knee flexion disability at a 10 percent rating and a right ring finger scar at a noncompensable rating.

The Veteran has not argued, and no evidence indicates, that the service-connected disabilities of low back, left scrotal, left lower extremity, left knee and left ring finger scar disabilities have prevented the Veteran from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2017).  Accordingly, there is no question or controversy for consideration by the Board with regard to TDIU for the period since August 1, 2011.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for the issue of entitlement to a TDIU for the period since August 1, 2011, and it is dismissed.  See 38 U.S.C. § 7105 (d) (5) (2012); 38 C.F.R. § 20.202 (2017).


ORDER

Entitlement to rating in excess of 10 percent for post-operative left scrotal exploration for orchialgia is denied.

Entitlement to an initial rating in excess of 20 percent for subluxation of the sacroiliac joint with degenerative discogenic changes (lumbar spine disability) is denied. 

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to a TDIU for the period prior to August 1, 2011 is denied.

The appeal as to the issue of entitlement to a TDIU from August 1, 2011 is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


